FILED
                                                                          United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                              Tenth Circuit

                             FOR THE TENTH CIRCUIT                                June 6, 2017
                         _________________________________
                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
ADRIAN M. REQUENA,

      Petitioner - Appellant,

v.                                                             No. 17-3041
                                                  (D.C. No. 5:15-CV-03077-SAC-DJW)
RAY ROBERTS; DEREK SCHMIDT,                                     (D. Kan.)
Attorney General of the State of Kansas,

      Respondents - Appellees.
                      _________________________________

             ORDER DENYING CERTIFICATE OF APPEALBILITY*
                    _________________________________

Before LUCERO, O’BRIEN, and MORITZ, Circuit Judges.
                  _________________________________

       Adrian Requena seeks a certificate of appealability (“COA”) to appeal the

dismissal of his 28 U.S.C. § 2241 petition. We deny a COA and dismiss the appeal.

       Requena filed a § 2241 petition in the district court seeking to challenge the results

of a prison disciplinary proceeding. The district court concluded that Requena’s claim

was not cognizable under § 2241 and ordered him to advise the court whether he wished

to pursue a 42 U.S.C. § 1983 claim. It subsequently granted Requena an extension of

time to file a response. Rather than submitting a response, Requena filed a motion to

consolidate the action with a separate pending § 1983 case. He requested an extension of


       *
         This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
time to respond to the court’s order if consolidation were denied. The district court

denied the motion to consolidate and the request for an extension, ordering a prompt

response. After Requena failed to comply, the court dismissed the petition without

prejudice. Requena filed a Fed. R. Civ. P. 59 motion, which was also denied. He timely

appealed.

       To appeal the dismissal of a § 2241 petition, a state prisoner must obtain a COA.

Montez v. McKinna, 208 F.3d 862, 867 (10th Cir. 2000). We will issue a COA only if

Requena demonstrates “that reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quotations omitted).

       Requena presents a single argument: he contends the district court erred in

denying his motion to consolidate.1 We review a court’s decision refusing to consolidate

cases for abuse of discretion. Shump v. Balka, 574 F.2d 1341, 1344 (10th Cir. 1978). A

district court may consolidate actions that “involve a common question of law or fact.”

Fed. R. Civ. P. 42(a)(2). As the district court explained, the complaint in this case

challenged a single disciplinary proceeding from 2012, whereas the complaint in

Requena’s other case involved a number of distinct disciplinary complaints, denial of


       1
         In his application for a COA, Requena explains why he filed this claim as a
§ 2241 petition, but he does not specifically challenge the district court’s conclusion that
his claim is not cognizable under § 2241. To the extent he seeks to challenge that ruling,
we decline to consider it because it was not argued before the district court. See Schrock
v. Wyeth, Inc., 727 F.3d 1273, 1284 (10th Cir. 2013) (“Arguments that were not raised
below are waived for purposes of appeal.” (quotation omitted)).
                                             2
hygiene products, denial of access to the courts, and retaliation. The district court acted

within its discretion in concluding that these cases lack a common core of facts or law

sufficient to justify consolidation.

       Because the district court’s ruling is not fairly debatable, we DENY a COA and

DISMISS the appeal.



                                              Entered for the Court


                                              Carlos F. Lucero
                                              Circuit Judge




                                             3